Mr. Chief Justice Scott delivered the opinion of the court: This was a criminal proceeding commenced before a justice of the peace of Sangamon county. The complaint charged the plaintiff in error, the owner and operator of a coal mine in this State, with failing and refusing to provide and maintain a wash-room, as he was required to do by section 37 of chapter 93, Hurd’s Revised Statutes of 1903, which was approved May 14, 1903, and provides: “That every owner or operator of a coal mine in this State shall provide and maintain a wash-room at a convenient place at the top of each mine for the use of the miners and other employees of such mine; and such wash-room shall be so arranged that such miners and other employees may hang therein their clothes for the purpose of drying the same.” A judgment of conviction was rendered by the justice and an appeal was taken to the circuit court. A motion was there entered to quash the complaint and dismiss the suit, one of the grounds of the motion being that the act in question was in contravention of the constitution of the State of Illinois. This motion was denied, and, upon trial, plaintiff in error was again convicted, and has sued out of this court a writ of error to review the judgment of conviction. It is insisted that the statute is unconstitutional. It is apparent, upon inspection thereof, that it places upon mine owners or operators a burden not borne by other employers of labor and is special legislation, and for that reason invalid, unless for some reason it does not fall within the operation of the general rule forbidding legislation of that character. Millett v. People, 117 Ill. 294; Frorer v. People, 141 id. 171; Braceville Coal Co. v. People, 147 id. 66; Harding v. People, 160 id. 459; Eden v. People, 161 id. 296; Bailey v. People, 190 id. 28. It is said, however, that the miner works at a depth which removes him from all climatic changes and conditions on the surface and in a temperature which, throughout a portion of the year, is much higher than that outside the mine; that when his work is over for the day, his skin is covered with grease, smoke, dust, grime and perspiration; that without an opportunity to bathe and change his attire, he cannot clothe himself comfortably for his journey through cold weather to his home; that these adverse conditions inevitably lead to colds, consumption, pneumonia and general unhealthfulness; and that the statute in question should be sustained as a valid exercise of police power, and it is urged, as that power may be exercised to promote the comfort, health, welfare and safety of the public, that this statute is referable to that power as a health regulation, for the reason that it will affoz'd the zniner an opportunity to avoid danger to his health, otherwise consequent upozi his occupation. It is trae, as suggested by couzisel azid as stated by this court in Lasher v. People, 183 Ill. 226, that the legislature has the power to foznn classes for the puz'pose of police z-egu-' latiozi if it does not arbitrarily discrimizrate between persons in the same situation. The only purpose of this act is to promote the health of miners azid other persons employed in coal mines. Maziy znen in this State are eznployed in the foundries and steel mills who work in a higher temperature thazi do the zniners, surrounded by conditions deleterious to health and inimical to longevity. The conveziiezice provided for by this act is not less desirable to them than to the coal mizier. While the power of the legislature to foziii classes izi referezice to which the police power znay be exercised is unquestiozied, there cazi be zio discrimination among individuals izi forming such classes unless there.is some difference in their condition which causes them to naturally fall into different groups. Lasher v. People, supra; Harding v. People, supra; Horwich v. Walker-Gordon Laboratory Co. 205 Ill. 497. It is apparent that a statute of this character, pz'ovidizig that a wash-house should be provided for zniners working at a greater depth than two hundred feet below' the surface and making no similar provision for miners working at: a lesser depth, would be unconstitutional because it would make an az'bitrary distinction between individuals surrounded by the same conditions. We think the act in question, when considered as an exercise of police power, is properly the subject of the same objection. The fact that it proposes to benefit workmen employed in coal mining does not make it valid, in view of the fact that laborers in other employment are surrounded by like conditions and are equally in need of the benefit of this statute. As quoted from Cooley’s Constitútional Limitations in Millett v. People, supra, and in Frorer v. People, supra: “Distinctions in these respects should be based upon some reason which renders them important, like the want of capacity in infants and insane persons; but if the legislature should undertake to provide that persons following some specific lawful trade or employment should not have capacity to make contracts or to receive conveyances, or to build such houses as others were allowed to erect, or in any other way to make such use of their property as was permissible to others, it can scarcely be doubted that the act would transcend the due bound of legislative power, even if it did not come in conflict with express constitutional provisions.” It is manifest that for the purposes of this statute, no such distinction exists between coal miners and workmen in many other occupations in this State. The evil at which this statute is aimed is one that is not visited alone upon persons employed in coal mines. The legislature cannot ameliorate the coal miners’. condition under the guise of an exercise of the police power and leave others unaided who suffer from like causes. Conceding the importance which defendant in error attaches to this act as a sanitary measure, it is apparent that it is not sufficiently comprehensive to remedy the evil at which it is aimed, because it will bring relief only to a part of the people who suffer therefrom. Defendant in error predicates its contention that this statute is constitutional principally upon the ground that it is within section 29 of article 4 of the constitution of 1870, as appears from the following language quoted from its brief: “It might be conceded for the purpose of this argument that if the act applied to any other class than miners it would be open to the objection of class legislation, but the framers of the constitution made an exception in favor of this particular class, which we contend is broad enough to furnish at foundation for the act in question.” That section reads as follows: “It'shall be the duty of the General Assembly to pass; such laws as may be necessary for the protection of operative: miners, by providing for ventilation, when the same may be: required, and the construction of escapement shafts, or such other appliances as may secure safety in all coal mines, and! to provide for the enforcement of said laws by such penalties and punishments as may be deemed proper.” We think it also reasonable to conclude that the legislative purpose was to exercise a power contemplated by this; section of the constitution, as it does not appear from the: act or its title that the law-making power regarded it as a sanitary measure passed by virtue of the police power of the State. It is contended that the purpose in adopting this constitutional provision was to provide for the health as well as the safety of persons employed in coal mines. We are referred by the defendant in error to the debates; of the constitutional convention, that we may be made acquainted with the views of that convention and determine: the meaning of this section in the light of the purpose for which it was passed as disclosed by those debates. “References to the proceedings of a constitutional convention are sometimes resorted to by the courts in order to find reasons for a particular action of the convention. They are not resorted to for the purpose of construing away any express language of the constitution, or even for the purpose of construing what may be doubtful. ‘When the inquiry is directed,’ says Judge Cooley, ‘to ascertaining the mischief designed to be remedied or the purpose sought to be accomplished by a particular provision, it may be proper to examine the proceedings of the convention which framed the instrument. Where the proceedings clearly point out the purpose of the provision, the aid will be valuable and satisfactory.’—Cooley’s Const. Lim. 63, and cases cited.” Wulff v. Aldrich, 124 Ill. 591; Burke v. Snively, 208 id. 328. In the case at bar we do not think the discussion of this provision prior to its adoption of any assistance. To adopt the view of defendant in error would require us to interpolate the words, “and health,” after the word “safety,” and then the provision would be of doubtful meaning. If it was the purpose of the builders of the constitution to direct the General Assembly to pass laws other than such as should “secure safety in all coal mines,” they failed to use language to manifest their intention, and an ascertainment of their purpose can avail nothing under such circumstances. We are of opinion that the legislation in question is not authorized by this constitutional provision for two reasons: First, the purpose of this provision of the constitution is to require the enactment of laws providing for the safety of the miner while in the mine, and this act makes no provision that will benefit the miner or protect or aid him until a time after he has left the mine; second, the provision of the constitution was designed only to require the enactment of laws which should promote ventilation and guard the personal safety of the miner—that is, protect him from personal injury. This latter view was taken by this court in Millett v. People, supra, where it is said: “We are not unmindful that our constitution, in section 29, article 4, enjoins legislation in the interest of miners; but this is solely as respects their personal safety,—the enactment of police regulations to promote that end.” The miner works in a place where he is exposed to dangers which do not assail those who labor above ground. Damp, darkness, noxious gases, lack or difficulty of ventilation and other causes contribute to render his situation while at work unpleasant, undesirable and perilous. The constitutional convention and the people of the State recognized this condition, and, by the constitution, wisely commanded the legislature to enact such laws as should secure his personal safety while in the mine. When, however, he has ceased his labor, left the mine and reached the surface of the earth, he has for the time being pássed beyond the operation of the constitutional provision and of any valid statute authorized thereby. His situation is not then different from that of many other workmen leaving their employment at the end of the day, and his rights under the constitution are not then greater than those of such other workmen. An analogous question arose in Colorado, where it is provided by section 2 of article 16 of the constitution of the State that “the General Assembly shall provide by law for the proper ventilation of mines, the construction of escapement shafts, and such other appliances as may be necessary to protect the health and secure the safety of the workmen therein.” It will be observed that this is broader than our own constitution in that it in terms includes appliances “to protect the health.” In In re Morgan, 26 Colo. 415, the Supreme Court of that State, considering this provision, said: “These regulations manifestly embrace only such reasonably necessary mechanical appliances as will secure the end in view, and do not include other kinds of health regulations.” We conclude that the enactment here in question is not within the meaning of the section of our constitution herein above set forth, and that it is obnoxious to that provision of the fundamental law of the State which forbids special legislation in certain enumerated cases. - The judgment of the circuit court will be reversed. Judgment reversed.